PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share amounts) Three Months Ended Year Ended October 31, November 1, October 31, November 1, Net sales $ Costs and expenses: Cost of sales ) Selling, general and administrative ) Research and development ) Consolidation, restructuring and related (charges) credits ) ) Impairment of long-lived assets - - - ) Gain on sale of facility - - Operating income (loss) ) Other expense, net ) Income (loss) before income taxes ) Income tax provision ) Net income (loss) ) Net (income) loss attributable to noncontrolling interests ) 98 ) ) Net income (loss) attributable to Photronics, Inc. $ ) Earnings (loss) per share: Basic $ ) Diluted $ $ ) $ $ ) Weighted-average number of common shares outstanding Basic Diluted
